DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the amendment with remarks of August 5, 2021.

Please note that any mention of line numbers in claims refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

The text of 37 CFR 1.111(b) is as follows:
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  (Bold added).
Response to Applicant’s Remarks with the Amendment
Applicant’s remarks with the amendment of August 5, 2021 have been considered, and the response follows.
As their first point, on the first page of the remarks with the amendment of August 5, 2021, at page 8 of the amendment, Applicant has argued: 
“On pages 2-5, the office action notes that the claims are being interpreted under 35 U.S.C. §112, sixth paragraph. 
Applicants acknowledge this determination by the USPTO and submit that the claims are not intended to be limited in any way, and that the claim terms are described adequately in the specification for one skilled in the art to understand what is being described and claimed. 
Applicants submit that the USPTO may not be considering all description given the claim terms. For example, on page 5 the office action contends that "signal processing unit" is never defined in the specification. Applicants respectfully disagree. The signal processing unit is described in several paragraphs such as [0044] and 
In response, it is noted that Applicant has indicated that they do not intend for any of the claim language of the pending claims to be interpreted under 35 USC 112(b).  The argument is not found to be persuasive in that it deals only with one of the terms interpreted under 35 USC 112(f), “signal processing unit,” and only points to paragraphs in the specification that describe the “signal processing unit” functionally.  Such a functional description of the “signal processing unit” does not identify what the “signal processing unit” actually is, only what it does.
As their second point, on pages 9- 12 of the amendment, Applicant has argued that since Applicant can describe an algorithm in prose, and since Applicant has presented flowcharts in Figures 4 and 5, this is adequate description of the algorithms that are required for the specialized functions.  Applicant goes on to argue that the office action does not treat “adequate ‘possession’”, noting that the flowcharts of Figures 4 and 5, along with Figures 1, 2, 3A, and 3B, “may be used to further interpret features recited in the claims and described in the Specification” (page 10, lines 11-13).  Further, Applicant points to MPEP 2161.01(I) for the proposition that the specification need only show evidence that the inventor had possession, and that “how the specification accomplishes this is not material,” the section citing In re Herschler, 591 F.2d 693, 700-01.  On page 11 of the amendment at lines 1-6, Applicant notes that the specification states that the blocks, units, and modules can be hardware or “a combination of dedicated hardware to perform some functions and a processor, generally concluding at lines 7-9 on page 11 that, “the specification provides sufficient structure in the written 
In response to Applicant’s second point, Applicant’s attention is directed to the office action of May 7, 2021, page 5, at lines 8-14, which read: “If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.”  Applicant has not complied with either choice (1) or choice (2) as to why the claims are not to be interpreted under 35 USC 112(f).  There is not a “sufficient showing” as in choice (2) in the office action.  The arguments of Applicant’s second point are merely general allegations that there is adequate written description without offering any “sufficient showing.”  For each of the terms identified in the outstanding office action as being interpreted under 35 USC 112(f), there is not a “sufficient showing.”  Applicant’s remarks on page 12 of the amendment at lines 4-6 that Applicant could “go on with similar examples” shows that the treatment in the remarks is just a partial presentation of the examples that should be presented.  All of the paragraphs in the specification that are pointed to in the remarks are merely function descriptions, which do nothing to identify the claimed terms so as to 
As Applicant’s third point, there is an argument pointing to the argument above in the remarks relating to the 35 USC 112(a) rejection, stating substantially that the same remarks apply.
In response to Applicant’s third point, please see the remarks above in sections 6 and 8.  Applicant’s arguments for the third point are not found to be persuasive.
On the final four lines on page 12 of the amendment, Applicant argues as the fourth point that a radar and a vehicle are recited, in response to a 35 USC 112(b) rejection, but Applicant fails to identify the claim, which presumed to be claim 13.
In response to the fourth point, it is stated that a “radar” and a “vehicle” are mentioned in claim 13, but that they claim language is not seen to positively recite with one, merely mentioning a “radar” and a “vehicle” in describing what is positively recited in the claim.
Applicant’s remarks on page 13 of the amendment at lines 1-4 as to the amendment of claim 13 are noted.
In that Applicant’s remarks with the amendment are not found to be persuasive for, at least, the reasons set forth above, the rejections of record as repeated below are hereby maintained, with changes only as necessitated by the amendment.  Any rejection in the outstanding office action that is not repeated is not maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 3-5, 7, and 9-12, the functions that are recited as being performed by the “control unit” would be specialized functions, but the specification fails to disclose the algorithm or algorithms that would be necessary to perform these specialized functions.  The high level of generality of the description of these functions in the claims as originally filed, in the specification, and in the drawing figures, particularly Figures 4 and 5, would not to convey to one of ordinary skill-in-the-art what the algorithm or algorithms would be.  Thus, one of ordinary skill-in-the-art could not reasonably conclude that Applicant had possession of the invention at the date of filing of the application.
In claim 1, the functions that are recited as being performed by the “lane determination unit” would be specialized functions, but the specification fails to disclose the algorithm or algorithms that would be necessary to perform these specialized 
In claims 1-3, the functions that are recited as being performed by the “signal processing unit” would be specialized functions, but the specification fails to disclose the algorithm or algorithms that would be necessary to perform these specialized functions.  The high level of generality of the description of these functions in the claims as originally filed, in the specification, and in the drawing figures, particularly Figures 4 and 5, would not to convey to one of ordinary skill-in-the-art what the algorithm or algorithms would be.  Thus, one of ordinary skill-in-the-art could not reasonably conclude that Applicant had possession of the invention at the date of filing of the application.
In claims 3, the functions that are recited as being performed by the “threshold value adjusting unit” would be specialized functions, but the specification fails to disclose the algorithm or algorithms that would be necessary to perform these specialized functions.  The high level of generality of the description of these functions in the claims as originally filed, in the specification, and in the drawing figures, particularly Figures 4 and 5, would not to convey to one of ordinary skill-in-the-art what the algorithm or algorithms would be.  Thus, one of ordinary skill-in-the-art could not reasonably conclude that Applicant had possession of the invention at the date of filing of the application.

Each of dependent claims 2-6 likewise fails to meet the written description requirement for, at least, the same reasons as independent claim 1, from which each ultimately depends.
Each of dependent claims 8-12 likewise fails to meet the written description requirement for, at least, the same reasons as independent claim 7, from which each ultimately depends.
The text of independent claim 13 is as follows:
“13.    A vehicle radar control apparatus comprising:
a camera configured to capture a forward image in a traveling direction of a vehicle; a computer program stored in a computer readable recording medium configured to:
radiate a radar signal from the vehicle, and receive a radar signal by a radar sensor reflected and returned from a neighboring vehicle; and

determine whether a section located in one or more of a first direction and a second direction of the vehicle is a lane section or a non-lane section, using navigation information and map information; and 
remove the radar signal received by the radar sensor for the non-lane section and to generate the traveling information, when a section located in the first direction of the vehicle is the non-lane section.”
Now, looking to independent claim 13, this apparatus claim is drafted in a very general form, referring to a “vehicle radar control apparatus” (line 1), to a “camera configured to capture a forward image in a traveling direction of a vehicle” (line 2), and to a “computer program stored in a computer readable recording medium configured to” (line 3).  These claim 13 elements do not go beyond the general hardware of a “camera” and the general computer hardware of a “computer readable recording medium.”  Anything in claim 13 that goes beyond this general hardware of a “camera” and this general computer hardware of a “computer readable recording medium” must reside in the “computer program” (line 3) as listed on lines 4-14 of the claim.  The claim 13 listed program instructions are recited at a high level of generality, as are the instructions as recited in the flowcharts in drawing Figures 4 and 5.  In that these claim 13 program instructions are at such a high level of generality, they fail to identify to one of ordinary skill-in-the-art what these instructions in claim 13 identify.  Similarly, the flowcharts in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim limitations “control unit” in claims 1, 3-5, 7, and 9-12; “lane determination unit” in claim 1; “signal processing unit” in claims 1, 2, and 3; “threshold value adjusting unit” in claim 3; and, “reliability determination unit” in claims 4-6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Lines 3-5 of claim 13 are indefinite and unclear as to how the computer program, even if executed, could “radiate a radar signal from the vehicle” in that no radar is claimed in claim 13.
Each of dependent claims 2-6 is unclear, art least, in that it depends from unclear, independent claim 1.
Each of dependent claims 8-12 is unclear, art least, in that it depends from unclear, independent claim 7.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648